Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/826,408, filed on 5/27/2022. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of US Patent No. 11,379,875. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 11,379,875 teaches most of the limitations
of the instant Application claim 1 except:
receiving, over a communication network, first information representative of a bar code associated with a first item from a mobile device, wherein the mobile device scans the bar code associated with the first item; accessing second information associated with the first item based on the first information representative of the bar code; 
storing, in a database, the second information associated with the first item, wherein the first item was purchased by a user utilizing the mobile device associated with the user, the second information comprising an identification of the first item and a time of purchase of the first item; 

However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 11,379,875 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 11,379,875.
Regarding to independent claims 10 and 19 and dependent claims 2-9, 11-18 and 20, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.

Instant application
Patent No. 11,379,875 (16/863453)

A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
 monitoring web browsing of a mobile device associated with a user; determining from the web browsing that the user is browsing a shopping website associated with a first item; querying a database to determine an elapsed time since a purchase of the first item; responsive to the elapsed time exceeding a threshold, generating a message indicating to purchase a second item as replacement for the first item; and 
transmitting, over a communication network, the message to a virtual assistant associated with the user, wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device, wherein the virtual assistant provides the message over the speaker.
A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving, over a communication network, first information representative of a bar code associated with a first item from a mobile device, wherein the mobile device scans the bar code associated with the first item; accessing second information associated with the first item based on the first information representative of the bar code; 
storing, in a database, the second information associated with the first item, wherein the first item was purchased by a user utilizing the mobile device associated with the user, the second information comprising an identification of the first item and a time of purchase of the first item; 
receiving, from the mobile device over the communication network, web browsing data based upon monitoring, by the mobile device, web browsing of the user; determining, based upon the web browsing data that is received, whether the user is currently browsing at a shopping website utilizing the mobile device, resulting in a determination; responsive to the determination being that the user is currently browsing at the shopping website utilizing the mobile device, querying the database to determine an elapsed time since the time of purchase of the first item; 
responsive to the elapsed time meeting a threshold, generating a message to send to a virtual assistant, the message informing the user of a suggested second item for the user to purchase, the suggested second item being a replacement for the first item; and sending, over the communication network, the message to the virtual assistant for presentation to the user, wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device, wherein the virtual assistant provides the message over the speaker.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The rejection is reviewed in light of the last amendment.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “monitoring, … web browsing … determining, …., from the web browsing that the user is browsing a shopping website associated with a first item;  querying….to determine an elapsed time since a purchase of the first item;  responsive, …to the elapsed time exceeding a threshold, generating a message indicating to purchase a second item as replacement for the first item;”
The “monitoring, determining, querying, and generating” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for suggesting  second item for the buyer to purchase, the suggested second item being a replacement for the first item. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“transmitting… the message to ….. the user, wherein …. provides the message” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“by a processing system including a processor”; “of a mobile device associated with a user”; “a database”; “over a communication network”; “a virtual assistant associated with the user”; “wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device”; “speaker”
The Examiner notes that  the mobile device as claimed herein is a tangential device.
These elements are a combination of software, programs and hardware. They are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“by a processing system including a processor”; “of a mobile device associated with a user”; “a database”; “over a communication network”; “a virtual assistant associated with the user”; “wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device”; “speaker”
 amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “by a processing system including a processor”; “of a mobile device associated with a user”; “a database”; “over a communication network”; “a virtual assistant associated with the user”; “wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device”; “speaker”,  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“transmitting… the message to ….. the user, wherein …. provides the message”
These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the additional elements 
“by a processing system including a processor”; “of a mobile device associated with a user”; “a database”; “over a communication network”; “a virtual assistant associated with the user”; “wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device”; “speaker”,  
are anything other than a generic computer components and software, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely  computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “by a processing system including a processor”; “of a mobile device associated with a user”; “a database”; “over a communication network”; “a virtual assistant associated with the user”; “wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device”; “speaker”,  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a device.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a machine readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-9, 11-18 and 20, the claims recite elements such as 
“wherein the first item has a predetermined useful life, and wherein the message is generated based upon the predetermined useful life and the elapsed time in order to provide notification to the user of the second item as the replacement for the first item at an end of the predetermined useful life of the first item.”; “monitoring of the web browsing comprises monitoring the web browsing periodically”; “wherein time of purchase of the first item is stored as a calendar day”, etc.  These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20200118187 (BENKREIRA) in view of US Patent No. 10650434 (High). 

As to claims 19, 1 and 10,  BENKREIRA discloses a method, comprising: 
a) monitoring, by a processing system including a processor, web browsing of a mobile device associated with a user
(“the disclosed embodiments may involve a scenario where a user intends to purchase a particular item. The user may be browsing a website online using a client device…”, paragraph 22); 
b)  determining, by the processing system, from the web browsing that the user is browsing a shopping website associated with a first item
(“…In one embodiment, the system includes a processor to perform operations for receiving an electronic message comprising a web address from a user's mobile device via SMS, accessing a web page using the web address, identifying an item for purchase based on the content of the web page, retrieving the user's account information based on an identifier of the mobile device, ..”. Abstract, paragraph 75. See also Figs 4 and 6 and associated disclosure); 
c)  querying, by the processing system, a database to determine an elapsed time since a purchase of the first item
(“…[0073] Referring now to FIG. 5, in some embodiments, shopping assistant 110 may determine user preferences and/or user profile information …. one or  more historical purchase transactions processed by shopping assistant 110. For example, at step 510 of process 500, shopping assistant 110 may train a machine learning model using information on historical purchase transactions made by the user and/or user account information. In some embodiments, the information on historical purchase transactions includes information on items that the user has purchased and merchants where the user has made transactions. At step 520, shopping assistant 110 may be configured to extract machine learning features from the user's historical purchase transactions and/or user account information…”, paragraph 73 and Fig. 5 and claim 34 “wherein configuring the purchase comprises: retrieving, from the database, data associated with one or more historical purchase transactions; determining a user preference based on the historical purchase transactions…”.);
e) transmitting, by the processing system, over a communication network, the message to a virtual assistant associated with the user, wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is separate from the mobile device, wherein the virtual assistant provides the message over the speaker.
(“[0014] FIG. 1 is a block diagram of an exemplary e-commerce shopping assistant system [Examiner interprets as wherein the virtual assistant is separate from the mobile device], consistent with disclosed embodiments”, paragraph 14 and Fig. 1.
“…The shopping assistant may then generate a …message …, paragraph 24.
“…For instance, client device 140 can be a device that stores and executes mobile applications that interact with shopping assistant 110 [Examiner interprets as wherein the virtual assistant is separate from the mobile device]…”, paragraph 33.
“[0043] Shopping assistant 110 may be one or more computing systems including one or more processors that are configured to execute software instructions stored on one or more memory devices to perform one or more operations consistent with disclosed embodiments. Shopping assistant 110 may communicate with client device 140 via first network 120 (for e.g. via a text messaging network). Shopping assistant 110 may also communicate via second network 130 to one or more of client device 140, database 150, financial data system 160, merchant system 170, and coupon system 180. Shopping assistant 110 may include memory devices storing data and software instructions and processors configured to use the data and execute the software instructions to perform server-based functions and operations known to those skilled in the art. Shopping assistant 110 may include one or more general-purpose computers, mainframe computers, or any combination of these types of components.
[0044] Shopping assistant 110 may be configured as a particular apparatus, system, and the like based on the storage, execution, and/or implementation of the software instructions that perform operations consistent with disclosed embodiments. Shopping assistant 110 may be standalone, or it may be part of a subsystem included in a larger system. For example, shopping assistant 110 may include distributed servers that are remotely located and communicate over a network (e.g., networks 120, 130). In some embodiments, shopping assistant 110 may have an application installed thereon to perform processes that are consistent with disclosed embodiments. Parts of shopping assistant 110, such as computing systems and/or functionality as described below, may be implemented by and/or on client device 140, financial data system 160 and/or merchant system 170, which may include being implemented in an application installed on client device 140, financial data system 160 and/or merchant system 170.”, paragraphs 43 and 44.
“[0049] Location sensor 204 may include sensor(s) and/or system(s) capable of determining a location of client device 140, such as a Global Positioning System (GPS) receiver, Bluetooth transceiver [virtual assistant …. including a speaker], or WiFi transceiver…”, paragraph 49.
“0050] I/O system 206 may include one or more devices configured to allow data to be received and/or transmitted by client device 140 and to allow client device 140 to communicate with other machines and devices, such as other components of system 100. For example, I/O system 206 may include a screen for providing information to the user. I/O system 206 may also include components for NFC communication. I/O system 206 may also include one or more digital and/or analog devices that allow a user to interact with client device 140 such as a touch-sensitive area, buttons, or microphones. I/O system 206 may also include one or more accelerometers to detect the orientation and inertia of client device 140. I/O system 206 may also include a fingerprint scanner, a retinal scanner, or other biometric sensor. I/O system 206 may also include other components known in the art for interacting with shopping assistant 110”, Paragraph 50 and Fig. 2 and associated disclosure.
“…. Shopping assistant 110 may utilize open-source and/or commercial applications to determine the UPC code from the captured image, such as a barcode reader and/or scanner application. After determining the UPC code, shopping assistant 110 may then identify an item associated with the item identifier based on the UPC…”, paragraph 97.
“…. 0101] … For example, shopping assistant 110 may transmit a message to client device 140 providing a list of suggested items.….”, paragraph 110.

“…shopping assistant 110 may determine image, sound, and text from the video by using one or more techniques to capture the image, sound, and text from the video. Shopping assistant 110 may determine the image, sound, and text from the video using one or more open-source and/or commercial applications. Although the above examples are provided, other techniques known to those of ordinary skill in the art may also be used to identify one or more associated item identifiers from an id…”, paragraph 99).
Although, BENKREIRA discloses a very detailed shopping assistant (see Figs. 1, 2 and associated disclosure) and  “ FIG. 5, in some embodiments, shopping assistant 110 may determine user preferences and/or user profile information …. one or  more historical purchase transactions processed by shopping assistant 110 [Examiner interprets as to determine an elapsed time]. For example, at step 510 of process 500, shopping assistant 110 may train a machine learning model using information on historical purchase transactions made by the user and/or user account information”, paragraph 73. BENKREIRA does not expressly disclose
d)  responsive, by the processing system, to the elapsed time exceeding a threshold, generating a message indicating to purchase a second item as replacement for the first item;  and 
But, High discloses“….a past action analysis device 181 coupled to the adapted to organize, categorize and analyze information on items purchased by shopper 3 from the receipts database 153 and calculate a period of time between repeated purchases of at least one item, a predictive engine 183 coupled to the past action analysis device 181, adapted to receive the calculated periods of items [Examiner interprets as the elapsed time exceeding a threshold], estimate future purchase dates for these items, then adjust the estimates based upon user input,” 2:12-30 and Fig. 3 and associated disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate High’s teaching with the teaching of  BENKREIRA. One would have been motivated to  provide functionality to
analyze information on items purchased by shopper … and calculate a period of time between repeated purchases of at least one item in order to support an e-commerce system (See at least High claim 1).

As to claim 1, it comprises the same limitations than claim 19 above therefore is rejected in similar manner. Further, the claims comprise 
a processing system including a processor (BENKREIRA discloses Fig. 1 and associated disclosure. See also paragraphs 43 and 44); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (BENKREIRA discloses Fig. 3 and associated disclosure).

As to claim 10, it comprises the same limitations than claim 19 above therefore is rejected in similar manner. Further, the claims comprise 
A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations
(BENKREIRA discloses “[0106] Instructions or operational steps stored by a computer-readable medium may be in the form of computer programs, program modules, or codes. As described herein, computer programs, program modules, and code based on the written description of this specification, such as those used by the controller, are readily within the purview of a software developer. The computer programs, program modules, or code can be created using a variety of programming techniques…”, paragraph 106).
 
As to claims 2, 3, 11,  12 and 20,  BENKREIRA does not expressly disclose but High discloses
wherein the first item has a predetermined useful life [Examiner interprets as input parameter], and wherein the message is generated based upon the predetermined useful life and the elapsed time in order to provide notification to the user of the second item as the replacement for the first item at an end of the predetermined useful life of the first item
(High teaches “…calculate a period of time between repeated purchases of at least one item, a predictive engine 183 coupled to the past action analysis device 181, adapted to receive the calculated periods of items, estimate future purchase dates for these items, then adjust the estimates based upon user input…The list modification device 185 is adapted to receive the time periods for each item previously purchased and create a master list indicating when each item is to be purchased again based upon the time periods ….”, claim 1.
“…The list modification device 185 and the priority/period adjuster 187 together can be considered [Examiner interprets as input parameter predetermined useful life]…”, 7:33-34).

wherein the monitoring of the web browsing comprises monitoring the web browsing periodically
(“…the shopper may override the items identified to be purchased. Shopper override is monitored by a machine learning engine which adjusts the priority rating of the item or the period of replacement for the next shopping trip/session, allowing for more accurate results and flexibility…”, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate High’s teaching with the teaching of  BENKREIRA. One would have been motivated to  provide functionality to
Calculate time period associated with items period of purchase in order provide convenient recommendations (Hit 11: 35-48).

As to claims 4, 5, 13 and 14,  BENKREIRA does not expressly disclose but High discloses
wherein time of purchase of the first item is stored as a calendar day
(“…estimated next shopping day,…”, 13:5-8 )

wherein the elapsed time is determined as a number of days, a number of weeks, or a number of years.
(“… It also collects information on categories of the items from item file 189. From this information, it can calculate an approximate period of time (“period”) between purchases of the same items …”, 14:1-3 )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate High’s teaching with the teaching of  BENKREIRA. One would have been motivated to  provide functionality to
Calculate time period associated with items period of purchase in order provide convenient recommendations (Hit 11: 35-48).

As to claims 6 and 15,  BENKREIRA discloses
wherein the message comprises an advertisement, a recommendation, or a combination thereof 
(“…shopping assistant 110 may identify an item at step 750 based on a user selection. For example, shopping assistant 110 may transmit a message to client device 140 providing a list of suggested items. Shopping assistant 110 may determine the list of suggested items based on choosing items whose calculated similarity score …”, paragraph 110).
As to claims 7 and 16,  BENKREIRA discloses
wherein the virtual assistant comprises a graphical user interface GUI, wherein the GUI presents the message
(see Fig. 8 and associated disclosure.
See also “[0027] As used herein, the term “image” may connote digital information stored in an appropriate format, for example, static image formats (e.g., bitmap, Graphics Interchange Format (“GIF”), Portable Network Graphics format (“PNG”), Joint Photographic Experts Group (“JPEG”)) or dynamic and/or video formats (e.g., animated GIF, MPEG-4, AVI, MP4, Flash Video (“FLV”), Windows Media Video (“WMV”))”, paragraph 27 and at least paragraphs 102 and 103). 

As to claims 8, 9, 17 and 18,  BENKREIRA does not expressly disclose but High discloses
wherein the operations comprise determining that the second item fits in a space associated with the second item according to dimensions of space associated with the second item
(“..(114) The recommendations may also be for convenience. For example, if the shopper 3 has a large item on the list or is in the process of purchasing a large product, the system 100 can check with the auto center storage 159 to determine the size of the vehicle shopper 3 drives. If the car is too small to fit the product [Examiner interprets as determining that the second item fits in a space associated with the second item according to dimensions of space associated], a notice is provided to the shopper …”, 11:40-48 ).
wherein the message indicates that the second item fits in the space associated with the second item
(“…a notice is provided to the shopper and the shopper is given the option of purchasing delivery of the product. The system may provide a discount of these services….”, 11:40-48  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate High’s teaching with the teaching of  BENKREIRA. One would have been motivated to  provide functionality to
fit space associated with items in order provide convenient recommendations (Hit 11: 35-48).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“An Indoor Wireless System for Personalized Shopping Assistance”. IEEE. 1994. This article discloses “By integrating wireless, video, speech and real-time data access technologies, a unique shopping assistant service can be created that personalizes the attention provided to a customer based on individual needs, without limiting his movement, or causing distractions from others in the shopping center. We have developed this idea into a service based on two products: a very high volume hand-held wireless communications device. the PSA (Personal Shopping Assistant), that the customer owns (or rnay be provided to a customer by the retailer), and a centralized server located in the shopping center to which the customer communicates using the PSA. The centralized server maintains the customer database”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/6/2022